FILED
                            NOT FOR PUBLICATION                             JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANGEL ZUNIGA-VALENCIA,                           No. 10-73500

              Petitioner,                        Agency No. A099-578-894

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 26, 2012 **


Before: SCHROEDER, HAWKINS and GOULD, Circuit Judges.

       Angel Zuniga-Valencia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ denial of his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen, Garcia v. Holder, 621 F.3d 906,

912 (9th Cir. 2010), and we deny the petition for review.

      Zuniga-Valencia submitted additional new evidence of hardship to his

United States citizen son, Angel Jr., to support his application for cancellation of

removal. The BIA did not abuse its discretion in denying Zuniga-Valencia’s

motion to reopen on the ground that the new evidence of Angel Jr.’s anxiety and

mental health problems were insufficient to establish the requisite hardship, and

prima facie eligibility for cancellation of removal. See id. at 912-13.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-73500